Citation Nr: 0004704	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-13 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1936 to 
February 1958.  His decorations include the World War II 
Victory Medal, the EAM Campaign Medal, the American Defense 
Medal, and the Army Commendation Ribbon.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that new and 
material evidence had not been presented to reopen a claim 
for advanced coronary thrombosis, status post coronary bypass 
surgery for three vessel disease.  

In his VA Form 9 (substantive appeal), dated September 1998, 
the veteran indicated that he wished to delay his request for 
a personal hearing or a travel board to some day closer to 
the actual hearing date of his claim.  The veteran was 
accordingly scheduled for a travel board hearing on October 
21, 1999.  He failed to report for that hearing, and there is 
no indication from the record as to the reasons therefor.  As 
such, the Board has construed his failure to appear as a 
withdrawal of his hearing request in accordance with 
38 C.F.R. § 20.704(d) (1999).  

The Board will remand for the issuance of a Statement of the 
Case the issues of entitlement to service connection for 
measles, nasopharyngitis, back pain, neck pain, temporal 
headache, left ear ache, severe migraines, left thumb, right 
fourth distal finger fracture with sublingual hematoma, 
tonsillitis, status post tonsillectomy, sinusitis, influenza, 
angina, right ventricular hypertrophy, ulcers of the penis, 
left index finger laceration, right knee sprain, defective 
vision, and kidney stones.  These issues were denied by the 
RO pursuant to a March 1999 rating decision, and the Board 
has construed a January 2000 written brief presentation 
(which refers to each of the above-noted issues) as a notice 
of disagreement thereto.  A remand is necessary in order that 
an appropriate Statement of the Case may be issued.  See 
Manlincon v. West, No. 97-1467 (U.S. Vet. App. March 12, 
1999).


FINDINGS OF FACT

1.  In January 1980, the RO denied service connection for a 
heart condition by finding that based on the evidence of 
record, the veteran's current heart condition could not be 
associated with his military service.  The RO also noted that 
the veteran had not responded to a request for evidence of 
continuity or treatment for a heart condition within the one 
year presumptive period.  As the veteran did not initiate an 
appeal of the January 1980 decision, that decision became 
final.  

2.  In the January 1980 rating decision, the RO did not 
discuss post-service medical records, dated in 1961 and 1962, 
which showed treatment for the veteran at the U.S. Army 
Hospital at Fort Monroe, Virginia.  These records include an 
abnormal ECG report showing complaints of chest pain and 
findings of sinus tachycardia and right ventricular 
hypertrophy on ECG examination.  

3.  The additional evidence not considered previously by the 
RO bears directly and substantially upon the issue of 
entitlement to service connection for a heart disorder, and 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of such a claim.  

4.  The record includes evidence of in-service cardiovascular 
abnormalities as shown on ECG at the time of separation, and 
similar findings are shown at the time of a 1961 ECG 
conducted approximately 4 years following the veteran's 
discharge.  An initial diagnosis of coronary artery disease 
is shown in 1979, and the veteran is currently undergoing 
treatment for this disability.  


CONCLUSIONS OF LAW

1.  The additional evidence considered since the time of the 
last final (January 1980) rating action is new and material 
to a claim for service connection for a heart disorder, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).

2.  The reopened claim for service connection for a heart 
disorder is well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations made by the Board.  First, the Federal Circuit 
invalidated the test adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that evidence 
was new and material sufficiently to reopen a claim if the 
evidence, when considered with the other evidence, would 
raise a reasonable possibility of changing the outcome.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  Second, as a result of Hodge and the Federal 
Circuit's recitation that the determination of whether new 
evidence is sufficiently material is a "fact-specific 
determination," "a deferential standard of review of these 
decisions under 38 U.S.C. § 7261(a) becomes the proper one." 
Fossie v. West, 12 Vet. App. 1 (1998).  
In recent decisions and in light of the holding in Hodge, the 
Court has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 
3.156(a). Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well- 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  


Prior RO Decision

Service connection for a heart condition was originally 
denied by the RO in February 1980.  The RO found that based 
on the evidence of record, the veteran's current heart 
condition could not be associated with his military service.  
In making its February 1980 decision, the RO considered 
service medical records, post-service treatment reports, and 
the report of an October 1979 VA examination.  

At the time of the RO's February 1980 rating decision, it was 
noted that the veteran had not responded to a request for 
evidence of continuity or treatment within the one year 
presumptive period, and medical records concerning recent 
treatment showed a history of only three years' duration for 
his heart condition. 

Service medical records show that on separation examination 
in February 1958, the heart and vascular systems were 
clinically evaluated as normal.  It was noted that a chest 
fluoroscopy had revealed a normal sinus rhythm.  There was no 
evidence of left atrial enlargement, and in the right 
anterior oblique view there was a slight prominence in the 
region of the main pulmonary artery.  The report shows an 
impression of slight prominence in the region of the 
pulmonary conus segment, otherwise no evidence of cardiac 
chamber enlargement on x-ray.  The examiner also indicated 
that history, physical examination, and cardiac fluoroscopy 
were normal, and that ECG was suggestive of right ventricular 
hypertrophy.  It was noted that a diagnosis of cardiovascular 
disease could not be made at this time.  A February 1958 ECG 
report shows a notation of "abnormal ECG because of extreme 
right axis deviation."  

Post-service medical records show that in 1979, the veteran 
was seen with a history of severe progressive angina over the 
last 3 years and a markedly positive treadmill test.  
Catheterization revealed severe triple vessel coronary artery 
disease and abdominal aortic atherosclerosis, and the veteran 
underwent an aortocoronary bypass times 5.  On VA examination 
in October 1979, the following diagnosis was provided: 
advanced coronary artery thrombosis, status post coronary 
bypass surgery for 3 vessel disease; good recovery, operation 
August 1979; no angina or decompensation.  

By letter dated February 19, 1980, the veteran was notified 
that the claim for service connection had been denied.  
Thereafter, an appeal of the adverse decision was not 
initiated within the time specified by law, and the January 
1980 decision became final.  


New and Material Evidence

As noted, the first step in the three-step analysis for new 
and material evidence claims is to determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(1999).  According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  

As the January 1980 rating decision represents the last final 
denial of a claim for service connection for a heart 
disorder, the Board must conduct a review of the evidence 
submitted since that time in order to determine whether new 
and material evidence has been presented.  

Initially, the Board notes that appears that at the time of 
the January 1980 rating decision, the available evidence 
included post-service medical records showing treatment for 
the veteran at the U.S. Army Hospital at Fort Monroe, 
Virginia.  These records are dated in 1961 and 1962, or after 
the veteran's discharge from active service in 1958, and this 
documentation includes an ECG report which shows findings of 
right ventricular hypertrophy.  However, it is unclear 
whether the RO considered these records at the time of the 
January 1980 rating decision as these records were not 
mentioned in that decision and the RO indicated that records 
showing continuity of treatment in the post-service period 
were not available.  In light thereof, the Board has 
conducted a review of these records in conjunction with the 
veteran's claim to reopen the previously denied claim for 
service connection for heart disease.  

An October 1961 medical record shows that when seen for 
treatment at the U.S. Army Hospital at Fort Monroe, the 
veteran complained of pain in the right chest for a duration 
of two weeks, with no definite relationship elicited for 
food, exertion, or cough.  Examination was negative except 
for a soft systolic along the left sternal border and heart 
rate of 100.  An October 1961 EKG shows findings of sinus 
tachycardia and right ventricular hypertrophy.  

A February 1962 consultation report shows that the veteran 
was referred based on findings of right heart hypertrophy.  
It was noted that previous EKG's had shown similar patterns 
suggesting right ventricular hypertrophy but chest x-rays had 
not shown anything abnormal.  At this time, the veteran 
reported a burning sensation bilaterally in the lateral chest 
and axillae during the past few months.  It was concluded 
that in view of no clinical or x-ray support of the EKG 
suggestion of right ventricular hypertrophy, the diagnosis of 
right ventricular hypertrophy should not be made.  An 
impression of no cardiorespiratory disease was given.   

In a VA Form 21-4138 (Statement in Support of Claim), dated 
December 1997, the veteran requested that his claim for 
service connection for coronary artery disease be reopened.  

Additional medical records show that in recent years, the 
veteran has been followed for treatment of coronary artery 
disease by both VA and private physicians.  A private 
hospital summary shows that in El Paso, Texas, in November 
1989, the veteran underwent an aortocoronary artery bypass 
times three as treatment for severe coronary artery disease.  
A VA discharge summary shows that he was hospitalized in 
November 1991 with primary diagnoses of hypertension and 
carotid artery disease, at which time he underwent a right 
carotid endarterectomy as treatment for right carotid 
stenosis; a cerebral angiography, and a left heart 
catheterization with coronary graft angiogram.  Private 
medical records, dated from 1992 to 1998, show that the 
veteran was followed for atherosclerotic heart disease.  In 
1997 and 1998, the veteran was followed by VA for 
hypertension and coronary artery disease.  

The Board has conducted a review of all additional evidence 
which was not considered by the RO at the time of the January 
1980 rating decision.  In the Board's view, the record 
includes evidence, which had not been considered previously, 
which is new and material to a claim for service connection 
for a heart disorder.  Specifically, the January 1980 denial 
of service connection for a heart condition was based, at 
least in part, on a finding that the veteran had not 
submitted records showing continuity of treatment for a heart 
condition since the time of service.  As noted, however, the 
record does not indicate that the RO considered post-service 
medical records, dated in 1961 and 1962, which clearly 
demonstrate the manifestation of right ventricular 
hypertrophy and ECG abnormalities within a few years 
following the veteran's discharge from active service.  These 
findings are similar to the abnormalities shown on ECG during 
active service.  

In the Board's view, this additional evidence bears directly 
and substantially upon the matter of whether a heart disorder 
was incurred during the veteran's period of active service.  
Furthermore, the Board has concluded that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a heart disorder.  For these reasons, the 
Board finds that the additional documentation not previously 
considered by the RO at the time of the last final rating 
decision constitutes evidence which is new and material to a 
claim for service connection for a heart disorder, and the 
claim is reopened.  


Well groundedness of claim for service connection for heart 
disorder

Having reopened the claim for service connection for a heart 
disorder, the Board is now required to determine whether or 
not the reopened claim is well grounded.  
The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

The record indicates that the veteran currently suffers from 
severe coronary artery disease, which is initially diagnosed 
in the record in 1979, at which time the veteran underwent 
coronary artery bypass surgery.  Service medical records 
include an abnormal ECG report with findings of right 
ventricular hypertrophy at the time of separation, with 
similar findings shown in 1961 at the time of a medical 
consultation at a U.S. Army Hospital.  Thus, the record 
demonstrates abnormal cardiovascular findings both during 
service in 1958 and within a few years thereafter, with 
subsequent diagnosis and treatment for coronary artery 
disease which is currently manifested.  In the Board's view, 
therefore, the claim for service connection for a heart 
disorder is plausible, or capable of substantiation, and the 
requirements for a well grounded claim have been satisfied.  


ORDER

As new and material evidence has been presented, the claim 
for service connection for a heart disorder is reopened.  

The reopened claim for service connection for a heart 
disorder is well grounded.  


REMAND

Having found the reopened claim for service connection for a 
heart disorder to be well grounded, the Board is of the 
opinion that further evidentiary development must be 
conducted prior to adjudication on appeal.  VA has a duty to 
assist the veteran in the development of facts which are 
pertinent to a well grounded claim.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  This includes the duty to obtain medical 
opinions and other documentation which may be necessary to a 
determination as to whether the claimed benefits are 
warranted.  

The record indicates that on separation examination in 
February 1958, the veteran underwent an ECG which was 
abnormal, with findings of extreme right axis deviation which 
suggested right ventricular hypertrophy.  The February 1958 
separation examination report indicates that history, 
physical examination, and cardiac fluoroscopy were normal, 
and it was felt that a diagnosis of cardiovascular disease 
could not be made at this time.  The record also includes the 
report of a post-service ECG, conducted in October 1961, 
after the veteran complained of chest pain.  The report shows 
findings of right ventricular hypertrophy.  

Although a diagnosis of right ventricular hypertrophy was 
questioned at the time of a February 1962 consultation, in 
the Board's view it is necessary to obtain a medical opinion 
regarding the relationship, if any, between the findings of 
right ventricular hypertrophy which are shown both during 
service and within four years thereafter to the subsequent 
diagnosis and treatment for severe coronary artery disease.  
On remand, the veteran's claims folder will be made available 
for review by a VA physician specializing in cardiovascular 
disorders, in order to obtain the required opinions.  In 
addition, the RO will have the opportunity to conduct further 
evidentiary development, to include a search for records from 
the U.S. Army Hospital at Fort Monroe, Virginia, where the 
veteran was treated in the years shortly following his active 
duty discharge.  

Finally, the Board notes that in a March 1999 rating action, 
the RO denied entitlement to service connection for the 
following disorders:  measles, nasopharyngitis, back pain, 
neck pain, temporal headache, left ear ache, severe 
migraines, left thumb, right fourth distal finger fracture 
with sublingual hematoma, tonsillitis, status post 
tonsillectomy, sinusitis, influenza, angina, right 
ventricular hypertrophy, ulcers of the penis, left index 
finger laceration, right knee sprain, defective vision, and 
kidney stones.  The veteran was notified of that rating 
action by letter dated April 1999.  

The record now includes a January 2000 written brief 
presentation, submitted by the veteran's accredited 
representative, which refers to each of the above-noted 
issues.  The Board has construed this written brief as a 
notice of disagreement to the March 1999 rating action.  The 
record before the Board does not reflect that an SOC has been 
issued regarding the claims at issue.  In Manlincon v. West, 
No. 97-1467 (U.S. Vet. App. March 12, 1999), the U.S. Court 
of Appeals for Veterans Claims (Court) indicated that in a 
case in which a veteran expressed disagreement in writing 
with an RO decision and the RO failed to issue a statement of 
case, the Board should not refer the issue to the RO, but 
should remand the issue to the RO for issuance of the 
Statement of the Case.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that he provide information as to the 
dates and locations of any medical 
treatment he received for heart problems 
in the years immediately following his 
discharge from active duty, to include 
either VA or private sources.  Utilizing 
the information provided by the veteran, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  The veteran should be 
informed that of particular relevance to 
his claim would be any records showing 
treatment for heart problems or 
abnormalities either within one year 
following his discharge from service or 
during the period between his discharge 
from service and the diagnosis of 
coronary artery disease in 1979.  
Regardless of the veteran's response, the 
RO should contact the U.S. Army Hospital 
at Ft. Monroe, VA, where the veteran was 
treated in the years shortly following 
his active duty discharge, in order to 
request copies of any available medical 
treatment records for the veteran for the 
period of 1958 to the present time.  All 
records obtained through these channels 
should be associated with the claims 
folder.  In addition, all correspondence 
generated in conjunction with this 
evidentiary development should be 
associated with the record, to include 
negative responses to requests for 
additional documentation.  

2.  Upon completion of the foregoing, the 
RO should make the veteran's claims 
folder available for review by a VA 
physician specializing in cardiovascular 
disorders.  The VA physician should be 
asked to review the entire claims folder, 
including service medical records and 
post-service records, in order to provide 
an opinion as to the nature of the 
relationship, if any, between the in-
service findings of extreme right axis 
deviation and right ventricular 
hypertrophy on ECG (and similar findings 
subsequently shown on ECG in 1961) and 
the subsequent development of coronary 
artery disease which is initially shown 
in the record in 1979.  The physician-
reviewer should be asked to comment on 
the significance, if any, of the notation 
of "extreme right axis deviation," on 
ECG in 1958, as well as the findings of 
"sinus tachycardia," and "QS AVL," 
"QR AVR" and right ventricular 
hypertrophy as shown on ECG in October 
1961.  The physician-reviewer should also 
provide an opinion as to the likelihood 
that the current coronary artery disease 
is related to or was manifested during 
the veteran's period of active military 
service.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested opinions, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

5.  The RO should furnish the veteran an 
SOC as to his claims for service 
connection for measles, nasopharyngitis, 
back pain, neck pain, temporal headache, 
left ear ache, severe migraines, left 
thumb, right fourth distal finger 
fracture with sublingual hematoma, 
tonsillitis, status post tonsillectomy, 
sinusitis, influenza, angina, right 
ventricular hypertrophy, ulcers of the 
penis, left index finger laceration, 
right knee sprain, defective vision, and 
kidney stones.  These claims should not 
be returned to the Board unless the 
veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

